               Case 4:19-cv-00398-DPM Document 43 Filed 08/12/20 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

BRITNEY WALLS, as Special
Administratrix of the Estate of Bradley
Blackshire, Deceased                                                                    PLAINTIFF

v.                                       CASE NO.: 4:19-CV-398-BRW

OFFICER CHARLES STARKS,
OFFICER MICHAEL SIMPSON,
And THE CITY OF LITTLE ROCK,
ARKANSAS                                                                             DEFENDANTS

                     MOTION TO WITHDRAW AS COUNSEL OF RECORD
                       FOR THE CITY OF LITTLE ROCK, ARKANSAS
                           AND OFFICER MICHAEL SIMPSON

          Counsel for Separate Defendants, City of Little Rock, Arkansas and Officer Michael

Simpson (“City Defendants”) come before this honorable court and for their motion to withdraw

as counsel of record for the City Defendants state as follows:

          1.       This case was filed on June 10, 2019, and the City Defendants filed a response on

August 14, 2019.

          2.       On April 10, 2020 the Court issued an Amended Final Scheduling Order that moved

the trial date to October 4, 2021. (See Doc 38)

          3.       On April 22, 2020, Assistant Chief Hayward Finks filed a lawsuit against the City

of Little Rock, and Chief Keith Humphrey alleging discrimination and work place retaliation based

on his evaluation of the officer involved shooting that is the subject of this case. 1 Due to Assistant

Chief Fink’s level of management within the Little Rock Police Department (“LRPD”) the Office

of the City Attorney submitted that case to the Arkansas Municipal League (“AML”) for coverage

and defense.


1
    See Pulaski County Circuit Court Case No. 60CV-20-2718
                Case 4:19-cv-00398-DPM Document 43 Filed 08/12/20 Page 2 of 3



           4.       On April 29, 2020, Assistant Chief Alice Fulk filed a lawsuit against the City of

Little Rock and Chief Keith Humphrey based on witness retaliation; retaliation under the Arkansas

Whistleblower’s Act Ark. Code. Ann § 21-1-603; gender discrimination under the Arkansas Civil

Rights Act; and failure to train and supervise. 2 The primary basis for Chief Fulk’s claims arise out

of her testimony at Officer Starks’s civil service hearing. Due to Chief Fulk’s level of management

in the LRPD the Office of the City Attorney submitted her case to AML for coverage and defense.

           5.       During the discovery phase of the present case the Office of the City Attorney

anticipated that many of the issues that are the subject of Chief Finks and Chief Fulk’s respective

lawsuits will be the subject of their anticipated deposition and trial testimony in the present case.

As such, the Office of the City Attorney is placed in a substantially similar precarious position in

further defending the City in the present case. One where you have key witnesses with the potential

to bind the client and have pending litigation based on their participation in the matter at issue.

           6.       As such, the Office of City Attorney submitted the present case to the AML for

defense purposes on August 7, 2020, and notified the parties subsequently.

           7.       For the foregoing reasons Thomas Carpenter, City Attorney, and Alexander J.

Betton Chief Deputy City Attorney respectfully request to withdraw as counsel of record for

separate defendants, the City of Little Rock, and Officer Michael Simpson.

           WHEREFORE, counsel for separate defendants, City of Little Rock and Michael

Simpson pray that this court grant their motion to withdraw as counsel of record for said separate

defendants.

                                                     Respectfully submitted,

                                                     Thomas M. Carpenter
                                                     City Attorney


2
    See Pulaski County Circuit Court case no. 60CV-20-2799

                                                       -2-
Case 4:19-cv-00398-DPM Document 43 Filed 08/12/20 Page 3 of 3



                           By:     Alexander J. Betton
                                   Bar Number #2009275
                                   Office of the City Attorney
                                   City Hall - Suite 310
                                   500 West Markham
                                   Little Rock, Arkansas 72201
                                   (501) 371-4527
                                   abetton@littlerock.gov
                                   Attorney for Defendants City of Little Rock
                                   and Michael Simpson




                             -3-
